908 F.2d 968Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.ONE MALE JUVENILE, Defendant-Appellant.
No. 89-5239.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 15, 1990.Decided:  June 22, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Bryson City.  Richard L. Voorhees, District Judge.  (CR-89-126-B).
Patrick B. Ochsenreiter, Asheville, N.C., for appellant.
Thomas J. Ashcraft, United States Attorney, Thomas R. Ascik, Assistant United States Attorney, Asheville, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and K.K. HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
A fifteen-year-old juvenile appeals an order of the district court sentencing him to thirty months of detention.  Our review of the record and the briefs of the parties reveals that this appeal is without merit.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before us and oral argument would not aid the decisional process.

AFFIRMED